 


109 HR 3809 IH: Emergency Food and Farm Disaster Assistance Act of 2005
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3809 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Peterson of Minnesota (for himself, Mr. Melancon, Mr. Taylor of Mississippi, Mr. Thompson of Mississippi, Mr. Jefferson, Mr. Baca, Mr. Holden, Mr. McIntyre, Mr. Etheridge, Mr. Case, Mr. Cuellar, Mr. Davis of Tennessee, Ms. Herseth, Mrs. Napolitano, Mr. Hinojosa, Mr. Cardoza, Mr. Scott of Georgia, Mr. Marshall, Mr. Butterfield, Mr. Costa, Mr. Salazar, Mr. Boswell, Mr. Chandler, Mr. Ortiz, Mr. Filner, Mr. Barrow, Mr. Larsen of Washington, Mr. Gutierrez, Mr. Pomeroy, Mr. Becerra, Mr. Oberstar, Mr. Grijalva, Mr. Reyes, Ms. Corrine Brown of Florida, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To respond to Hurricane Katrina and other natural disasters in 2005 that adversely affect food assistance, agricultural producers and households, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Emergency Food and Farm Disaster Assistance Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 

Sec. 1. Short title; table of contents 
Title I—Emergency Food Assistance 
Sec. 101. Food Stamp Act assistance in response to Hurricane Katrina 
Sec. 102. Emergency food assistance program 
Title II—Emergency Farm Assistance 
Sec. 201. Crop disaster assistance 
Sec. 202. Livestock assistance 
Sec. 203. Domestic aquaculture assistance 
Sec. 204. Sugarcane disaster assistance 
Sec. 205. Conservation programs 
Sec. 206. Hurricane relief grants for certain States 
Sec. 207. Extension of marketing loans 
Sec. 208. Temporary suspension of accrual of interest on farm loan for borrower in county for which a disaster declaration is in effect as a result of a hurricane in 2005 
Sec. 209. Extension of application period for emergency loans in counties for which a disaster declaration is in effect as a result of a hurricane in 2005 
Sec. 210. Additional debt forgiveness allowed as a result of losses sustained as a result of a hurricane in 2005 in a county for which a disaster declaration is in effect as a result of a such a hurricane 
Sec. 211. Temporary extension of administrative prohibition on using administrative offset in certain cases 
Title III—Miscellaneous Provisions 
Sec. 301. Administrative funds 
Sec. 302. Sense of Congress regarding need for permanent agricultural disaster relief authority 
Sec. 303. Sense of Congress regarding need for additional assistance in response to Hurricane Katrina 
Sec. 304. Regulations 
Sec. 305. Emergency designation   
IEmergency Food Assistance 
 101. Food Stamp Act assistance in response to Hurricane Katrina 
 (a)Assistance during disaster recovery period Section 5(h) of the Food Stamp Act of 1977 (7 U.S.C. 2014) is amended by adding at the end the following: 
 
 (4) Response to Hurricane Katrina 
 (A) During the disaster recovery period— 
 (i) the Secretary shall pay each State agency an amount equal to 90 per centum of administrative costs allowable under section 16(a) related to serving affected households in lieu of the payments section 16(a) would otherwise require for such costs;  
 (ii) subsection (g)(2)(B)(iv) and sections 6(d)(4) and 6(o) shall not apply to affected households;  
 (iii) an affected household shall be deemed to meet the requirements of subsection (c)(2) if its income, as calculated under such subsection, does not exceed the level permitted under subsection (c)(1) by more than 50 per centum;  
 (iv) except in the case of a household to which subparagraph (B)(ii) applies, the State agency shall calculate the income of an affected household using a standard deduction of $323 in lieu of the deduction provided under subsection (e)(1); and  
 (v) any funds designated for rebuilding or relocation, including payments from Federal, State, or local governments, charitable organizations, employers, or insurance companies, shall be excluded from consideration under subsection (g) in determining the eligibility of an affected household.   
 (B) During the immediate disaster recovery period— 
 (i) subsection (g)(2)(B)(v) and section 8(c)(1) shall not apply to affected households;  
 (ii) at the option of the State agency, the State agency shall increase the value to the household of the thrifty food plan determined under section 3(o) by six per centum when calculating the value of the allotment for an affected household under section 8(a), in lieu of making the adjustment otherwise required by subparagraph (A)(iv); and  
 (iii) the application of an affected household shall be processed under procedures established under section 11(e)(9).   
 (C) The Secretary shall take such action as are prudent and reasonable under the circumstances to identify affected households that are participating in more than one State and to terminate the duplicate participation of such households. Except in the case of deliberate falsehoods, no action shall be taken against any affected household relating to any duplicate participation during the disaster recovery period that takes place prior to such termination.  
 (D) Except in the case of intentional program violations as determined under section 6(b), no claim shall be established under section 13(b) relating to benefits issued under this subsection.  
 (E) For purposes of determining the payment error rate of a State agency under section 16(c), the Secretary shall disregard any errors resulting from the application of this paragraph to an affected household during the disaster recovery period.  
 (F) During the disaster recovery period, an affected household shall not be considered to customarily purchase food and prepare meals together with other individuals if such household did not customarily purchase food and prepare meals for home consumption with such individuals prior to August 29, 2005.  
 (G) For purposes of this paragraph— 
 (i) the term disaster recovery period means the period beginning on August 29, 2005, and ending on October 1, 2006, or on such earlier date as the Secretary determines that the States can fully meet the needs of affected households under the other provisions of this Act;  
 (ii) the term immediate disaster recovery period means the period beginning on August 29, 2005, and ending on December 1, 2005; and  
 (iii) the term affected household includes a household— 
 (I) that resides in an area of a State that the Secretary determines was affected by Hurricane Katrina or a related condition;  
 (II) in which a member worked in an area of a State that the Secretary determines was affected by Hurricane Katrina, or a related condition, immediately prior to August 29, 2005, and lost that employment;  
 (III) containing one or more individuals that were displaced as a result of Hurricane Katrina or a related condition; or  
 (IV) that the Secretary determines should receive relief under this paragraph as a result of Hurricane Katrina or a related condition.    
 (H) Title IV of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1605 et seq.) shall not apply with respect to an affected household.   .   
 (b) Resources Section 5(g)(5) of the Food Stamp Act of 1977 (7 U.S.C. 2014(g)) is amended by inserting after the third sentence A resource also shall be so identified if it is currently inaccessible to the household because of a disaster or if it has been inaccessible because of a disaster during the preceding three months..  
 (c) Program information activities From funds otherwise appropriated for the food stamp program, the Secretary may expend not more than $5,000,000 for contracts with not-for-profit organizations to provide affected households (as defined in section 5(h)(4)(G)(iii) of the Food Stamp Act of 1977 (7 U.S.C. 2014(h)(4)(G)(iii)) with information about and assistance completing the application process for any food assistance programs to which the Secretary provides funds or commodities. Notwithstanding any other provision of law, the Secretary shall not be required to provide public notice of the availability of these funds or to accept competitive bids for contracts under this subsection.  
 (d) Effect of more generous disaster plans Paragraph (4) of section 5(h) of the Food Stamp Act of 1977 (7 U.S.C. 2014), as added by subsection (a), shall not supersede any provision of a plan approved under section 5(h)(1) of such Act that— 
 (1) provides more complete or expeditious relief to affected households (as defined in section 5(h) of such Act); or  
 (2) provides assistance to more individuals.    
 102. Emergency food assistance program 
 (a) Definition of eligible recipient In this section, the term eligible recipient means an individual or household that, as determined by the Secretary of Agriculture in consultation with the Secretary of Homeland Security— 
 (1) is a victim of Hurricane Katrina or a related condition;  
 (2) has been displaced by Hurricane Katrina or a related condition; or  
 (3) is temporarily housing 1 or more individuals displaced by Hurricane Katrina or a related condition.   
 (b) Assistance 
 (1) In general Notwithstanding any other provision of law, in addition to funds otherwise made available for fiscal year 2005 or 2006 to carry out the emergency food assistance program established under the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501 et seq.), out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary of Agriculture $200,000,000 to remain available until expended to provide a variety of food to eligible recipient agencies for providing food assistance to eligible recipients, including— 
 (A) special supplemental foods for pregnant women and infants or for other individuals with special needs;  
 (B) infant formula;  
 (C) bottled water; and  
 (D) fruit juices.   
 (2) Use of funds Funds made available under paragraph (1) may be used to provide commodities in accordance with— 
 (A) section 27 of the Food Stamp Act of 1977 (7 U.S.C. 2036);  
 (B) section 203A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7504); and  
 (C) section 204 of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7508).   
 (3) Receipt and acceptance The Secretary of Agriculture shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under paragraph (1), without further appropriation.    
IIEmergency Farm Assistance 
201.Crop disaster assistance 
(a)In generalThe Secretary of Agriculture shall use such sums as are necessary of funds of the Commodity Credit Corporation to make emergency financial assistance authorized under this section available to producers on a farm that have incurred qualifying losses described in subsection (c). 
(b)Administration 
(1)In generalExcept as provided in paragraph (2), the Secretary of Agriculture shall make assistance available under this section in the same manner as provided under section 815 of the Agriculture, Rural Development, Food and Drug Administration and Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat. 1549A–55), including using the same loss thresholds for quantity and economic losses as were used in administering that section. 
(2)Loss thresholds for quality lossesIn the case of a payment for quality loss for a crop under subsection (c)(2), the loss thresholds for quality loss for the crop shall be determined under subsection (d). 
(c)Qualifying losses 
(1)2005 cropsAssistance under this section may be made available for losses due to damaging weather or any related condition (including losses due to crop diseases and insects and delayed harvest) associated with crops that are (as determined by the Secretary of Agriculture) any combination of (as determined by the producers on a farm)— 
(A)quantity losses for the 2005 crop; 
(B)quality losses for the 2005 crop; or 
(C)severe economic losses for the 2005 crop. 
(2)2006 cropsIn the case of counties and parishes declared to be disaster areas by the President due to a hurricane occurring in 2005, assistance under this section also may be made available for losses due to the hurricane or any related condition (including losses due to crop diseases and insects and delayed harvest) associated with crops that are (as determined by the Secretary of Agriculture) any combination of (as determined by the producers on a farm)— 
(A)quantity losses for the 2006 crop; 
(B)quality losses for the 2006 crop; or 
(C)severe economic losses for the 2006 crop.  
(d)Quality losses 
(1)In generalSubject to paragraph (3), the amount of a payment made to producers on a farm for a quality loss for a crop under paragraph (1)(B) or (2)(B) of subsection (c) shall be equal to the amount obtained by multiplying— 
(A)65 percent of the payment quantity determined under paragraph (2); by 
(B)65 percent of the payment rate determined under paragraph (3). 
(2)Payment quantityFor the purpose of paragraph (1)(A), the payment quantity for quality losses for a crop of a commodity on a farm shall equal the lesser of— 
(A)the actual production of the crop of the commodity on the farm; or 
(B)the quantity of expected production of the crop of the commodity on the farm, using the formula used by the Secretary of Agriculture to determine quantity losses for the crop of the commodity under paragraph (1)(A) and (2)(A) of subsection (c). 
(3)Payment rateFor the purpose of paragraph (1)(B) and in accordance with paragraphs (5) and (6), the payment rate for quality losses for a crop of a commodity on a farm shall be equal to the difference between— 
(A)the per unit market value that the units of the crop affected by the quality loss would have had if the crop had not suffered a quality loss; and 
(B)the per unit market value of the units of the crop affected by the quality loss. 
(4)EligibilityFor producers on a farm to be eligible to obtain a payment for a quality loss for a crop under paragraph (1)(B) or (2)(B) of subsection (c), the amount obtained by multiplying the per unit loss determined under paragraph (1) by the number of units affected by the quality loss shall be at least 20 percent of the value that all affected production of the crop would have had if the crop had not suffered a quality loss. 
(5)Marketing contractsIn the case of any production of a commodity that is sold pursuant to one or more marketing contracts (regardless of whether the contract is entered into by the producers on the farm before or after harvest) and for which appropriate documentation exists, the quantity designated in the contracts shall be eligible for quality loss assistance based on the one or more prices specified in the contracts. 
(6)Other productionFor any additional production of a commodity for which a marketing contract does not exist or for which production continues to be owned and produced by the producers on a farm, quality losses shall be based on the average local market discounts for reduced quality, as determined by the appropriate State committee of the Farm Service Agency. 
(7)Quality adjustments and discountsThe appropriate State committee of the Farm Service Agency shall identify the appropriate quality adjustment and discount factors to be considered in carrying out this subsection, including the average local discount or loans made by the Farm Service Agency or crop insurance coverage under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.). 
(8)Eligible productionThe Secretary of Agriculture shall carry out this subsection in a fair and equitable manner for all eligible production, including the production of fruits and vegetables, other specialty crops, and field crops. 
(e)Eligibility for assistance 
(1)In generalExcept as provided in paragraph (2), the producers on a farm shall not be eligible for assistance under this section with respect to losses to an insurable commodity or noninsurable commodity if the producers on the farm— 
(A)in the case of an insurable commodity, did not obtain a policy or plan of insurance for the insurable commodity under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for the crop incurring the losses; 
(B)in the case of a noninsurable commodity, did not file the required paperwork, and pay the administrative fee by the applicable State filing deadline, for the noninsurable commodity under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) for the crop incurring the losses; 
(C)had average adjusted gross income (as defined by section 1001D(a) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(a)), of greater than $2,500,000 in 2004; or 
(D)were not in compliance with highly erodible land conservation and wetland conservation provisions. 
(2)Contract waiverThe Secretary of Agriculture may waive paragraph (1) with respect to the producers on a farm if the producers enter into a contract with the Secretary under which the producers agree— 
(A)in the case of an insurable commodity, to obtain a policy or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) providing additional coverage for the insurable commodity for each of the next two crops, at a coverage level this provides— 
(i)not less than 65 percent of the actual production history for the crop produced on the farm; and 
(ii)100 percent of the expected market price or a comparable coverage (as determined by the Federal Crop Insurance Corporation); and 
(B)in the case of a noninsurable commodity, to file the required paperwork and pay the administrative fee by the applicable State filing deadline, for the noninsurable commodity for each of the next two crops under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333). 
(3)Effect of violationIn the event of the violation of a contract under paragraph (2) by a producer, the producer shall reimburse the Secretary of Agriculture for the full amount of the assistance provided to the producer under this section. 
(f)Payment limitations 
(1)Limit on amount of assistanceAssistance provided under this section to a producer for losses to a crop, together with the amounts specified in paragraph (2) applicable to the same crop, may not exceed 100 percent of what the value of the crop would have been in the absence of the losses, as estimated by the Secretary of Agriculture. 
(2)Other paymentsIn applying the limitation in paragraph (1), the Secretary of Agriculture shall include the following: 
(A)Any crop insurance payment made under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or payment under section 196 of the Federal Agricultural Improvement and Reform Act of 1996 (7 U.S.C. 7333) that the producer receives for losses to the same crop. 
(B)The value of the crop that was not lost (if any), as estimated by the Secretary. 
(g)DefinitionsIn this section: 
(1)Additional coverageThe term additional coverage has the meaning given the term in section 502(b)(1) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)(1)). 
(2)Insurable commodityThe term insurable commodity means an agricultural commodity (excluding livestock) for which the producers on a farm are eligible to obtain a policy or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.). 
(3)Noninsurable commodityThe term noninsurable commodity means a crop for which the producers on a farm are eligible to obtain assistance under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333).  
202.Livestock assistance 
(a)Livestock compensation program 
(1)Program requiredThe Secretary of Agriculture shall use such sums as are necessary of funds of the Commodity Credit Corporation to carry out a Livestock Compensation Program to make payments for 2005 livestock-related losses in counties and parishes that have received an emergency designation by the President or the Secretary during calendar year 2005. An amount determined by the Secretary shall be made available for the American Indian Livestock Feed Program under section 806 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat. 1549A–51). 
(2)AdministrationTo carry out the Livestock Compensation Program under this subsection, the Secretary of Agriculture shall use the criteria established under the program referred to in section 203(a) of the Agricultural Assistance Act of 2003 (title II of division N of the Consolidated Appropriations Resolution, 2003; Public Law 108–7; 117 Stat. 539), except that the term livestock includes swine, beefalo (when maintained on the same basis as beef cattle), elk, reindeer, bison, equine animals used for food or used directly in the production of food, or other livestock as determined by the Secretary. 
(b)Livestock indemnity program 
(1)Program requiredThe Secretary of Agriculture shall use such sums as are necessary of funds of the Commodity Credit Corporation to carry out a Livestock Indemnity Program to make payments to producers on farms that have incurred livestock losses during calendar year 2005, as determined by the Secretary, including losses due to hurricanes, floods, and anthrax. 
(2)AdministrationTo carry out the Livestock Indemnity Program under this subsection, the Secretary of Agriculture shall use the criteria established under the program referred to under the heading livestock indemnity program in chapter 1 of title I of the 1999 Emergency Supplemental Appropriations Act (Public Law 106–31; 113 Stat. 59). 
(c)Program for contract livestock producers 
(1)Program requiredThe Secretary of Agriculture shall use such sums as are necessary of funds of the Commodity Credit Corporation to make payments to persons who raise livestock owned by other persons for income losses sustained with respect to livestock during 2005 if the Secretary finds that the losses are the result of a natural disaster. 
(2)AdministrationTo carry out the program under this subsection, the Secretary of Agriculture shall use the criteria established under the program referred to under the heading livestock program in H.R. 3425 of the 106th Congress, as enacted into law by section 1000(a)(5) of Public Law 106–113 (Appendix E; 113 Stat. 1536, 1501A–290). 
(d)Dairy production and spoilage lossesThe Secretary of Agriculture shall use such sums as are necessary of funds of the Commodity Credit Corporation to make payments to dairy producers in counties and parishes declared to be disaster areas by the President in 2005 due to a hurricane for dairy production losses, including losses due to sustained animal health problems as a result of the disaster, and dairy spoilage losses.  
203.Domestic aquaculture assistance 
(a)Program requiredThe Secretary of Agriculture shall use such sums as are necessary of funds of the Commodity Credit Corporation to carry out a program to make payments for the loss of catfish (as defined by section 10806(a)(1) of the Food Security and Rural Investment Act of 2002 (21 U.S.C. 321d)) in counties and parishes declared to be disaster areas by the President in 2005 due to a hurricane. 
(b)AdministrationTo carry out the program under this subsection, the Secretary of Agriculture shall use the criteria established for catfish under the program referred to in section 203(a) of the Agricultural Assistance Act of 2003 (title II of division N of the Consolidated Appropriations Resolution, 2003; Public Law 108–7; 117 Stat. 539).
 204. Sugarcane disaster assistance 
 (a) Compensation for losses The Secretary of Agriculture shall make available to first processors of sugarcane that operate in parishes in the State of Louisiana declared to be disaster areas by the President due to Hurricane Katrina and related conditions and that are eligible to obtain a loan under section 156(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272(a)) assistance in the form of payments, or commodities in the inventory of the Commodity Credit Corporation derived from carrying out that section, to partially compensate producers and first processors for crop and other losses related to the disaster declaration.  
 (b) Administration Assistance under subsection (a) shall be— 
 (1) shared by an affected first processor with affected producers that provide commodities to the processor in a manner that reflects contracts entered into between the processor and the producers; and  
 (2) made available under such terms and conditions as the Secretary of Agriculture determines are necessary to carry out subsection (a).   
 (c) Amount of assistance To carry out subsection (a), the Secretary of Agriculture shall— 
 (1) use 336,697 tons of commodities in the inventory of the commodity Credit Corporation under section 156(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272 (a));  
 (2) make payments in an aggregate amount equal to the market value of the quantity of commodities specified in paragraph (1); or  
 (3) take any combination of actions described in paragraphs (1) and (2) using commodities or payments with a total value equal to the market value of the quantity of commodities specified in paragraph (1).    
205.Conservation programs 
(a)Removal of dead livestockThe Secretary of Agriculture may use funds made available for the emergency watershed protection program established under section 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203) and the emergency conservation program established under title IV of the Agricultural Credit Act of 1978 (16 U.S.C. 2201 et seq.) to cover the costs of the removal and disposal of dead livestock in counties and parishes declared to be disaster areas by the President in 2005 due to Hurricane Katrina, regardless of whether the costs are incurred by the owner of the livestock or other persons. 
(b)Swampbuster waiverSubtitle C of title XII of the Food Security Act of 1985 (16 U.S.C. 3821 et seq.) shall not apply to the provision of assistance under the emergency watershed protection program or the emergency conservation program in counties and parishes declared to be disaster areas by the President in 2005 due to Hurricane Katrina. 
(c)Forestry assistance programThe Secretary of Agriculture shall use such sums as are necessary of funds of the Commodity Credit Corporation to provide assistance to private forest landowners owning not more than 5,000 acres of forest crop in counties and parishes declared to be disaster areas by the President in 2005 due to a hurricane for the purposes of debris removal, replanting of timber, and other such purposes. 
(d)Release from tree replanting requirementIn the case of land enrolled in the conservation reserve under section 1231 of the Food Security Act of 1985 (16 U.S.C. 3831) and devoted to trees under the conservation reserve contract, if the trees were destroyed or damaged due to a hurricane occurring in 2005, the failure of the owner or operator of the farm subject to the contract to replant the land to tree cover— 
(1)shall not be considered to be a violation of the contract; and 
(2)shall not affect the eligibility of the owner or operator for rental payments under the contract.  
206.Hurricane relief grants for certain States 
(a)Grants requiredThe Secretary of Agriculture shall use such sums as are necessary of funds of the Commodity Credit Corporation to make a grant, in such amount as the Secretary determines to be appropriate, to— 
(1)the States of Alabama, Florida, Louisiana, Mississippi, and Tennessee; and 
(2)other States that are is housing evacuees or suffering damage from Hurricane Katrina or a related condition. 
(b)Use of fundsA State may use funds from a grant awarded under this section— 
(1)to supplement State food bank programs or other nutrition assistance programs; 
(2)to promote the purchase, sale, or consumption of agricultural products; 
(3)to provide economic assistance to agricultural producers, giving a priority to the support of specialty crops; or 
(4)for such other purposes as the Secretary of Agriculture may authorize. 
207.Extension of marketing loans 
(a)In generalNotwithstanding section 1203(b) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7933(b)), the Secretary of Agriculture shall extend the date of settlement of any marketing assistance loan made available under subtitle B of that Act (7 U.S.C. 7931 et seq.) for a period of not less than 90 days after the date on which the loan reaches maturity. 
(b)Storage paymentsDuring the period of an extension under subsection (a), the Secretary of Agriculture shall make storage payments for any commodity affected by the marketing assistance loan for which the extension was granted. 
208.Temporary suspension of accrual of interest on farm loan for borrower in county for which a disaster declaration is in effect as a result of a hurricane in 2005During the period that begins on the date of the enactment of this Act and ends with January 1, 2007, interest shall not accrue on any loan made under subtitle A or B of the Consolidated Farm and Rural Development Act with respect to a farm or ranch located in a county or parish that is in an area for which a major disaster has been declared under the Robert T. Stafford Disaster Releief and Emergency Assistance Act as a result of a hurricane that occurs in calendar year 2005. 
209.Extension of application period for emergency loans in counties for which a disaster declaration is in effect as a result of a hurricane in 2005The Secretary of Agriculture shall accept applications for assistance under subtitle C of the Consolidated Farm and Rural Development Act from persons with farming, ranching, or aquaculture operation affected by a major disaster or emergency designated by the President under the Robert T. Stafford Disaster Releief and Emergency Assistance Act as a result of a hurricane that occurs in calendar year 2005, at any time during the 12-month period beginning on the date the President makes the major disaster or emergency designation with respect to the natural disaster for the county in which the operation is located. 
210.Additional debt forgiveness allowed as a result of losses sustained as a result of a hurricane in 2005 in a county for which a disaster declaration is in effect as a result of a such a hurricaneSection 343(a)(12)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)(12)(B)) is amended— 
(1)by striking or at the end of clause (i); 
(2)by striking the period at the end of clause (ii) and inserting ; or; and 
(3)by adding at the end the following: 
 
(iii)any write-down provided to a borrower whose losses are the result of the effects of a hurricane and whose operation was located in a county or parish for which there was in effect a presidential disaster declaration in 2004 or any subsequent calendar year..  
211.Temporary extension of administrative prohibition on using administrative offset in certain casesThe Secretary of Agriculture shall suspend until January 1, 2007, any activity under the Debt Collection Improvement Act of 1996 or any amendment made by such Act in regard to payments made to any producer by the Farm Service Agency if the producer or an operation of the producer is located in a county or parish that is in an area for which a major disaster has been declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act as a result of a hurricane occurring in calendar year 2005.  
IIIMiscellaneous Provisions 
301.Administrative fundsThe Secretary of Agriculture may transfer to appropriation accounts supporting the Farm Service Agency and the Natural Resources Conservation Service such amounts from the funds of the Commodity Credit Corporation as the Secretary determines are necessary to cover administrative costs incurred by such agencies to carry out this Act and the amendments made by this Act. 
302.Sense of Congress regarding need for permanent agricultural disaster relief authorityIt is the sense of Congress that, in light of the yearly necessity for Congress to enact emergency legislation in response to natural disasters, permanent agricultural disaster relief authority should be enacted to provide an orderly and continuing means of assistance by the Federal Government to agricultural producers and persons dependent on food assistance programs to alleviate the suffering and damage that result from such disasters. 
303.Sense of Congress regarding need for additional assistance in response to Hurricane KatrinaIt is the sense of Congress that this Act represents only an initial response to the agricultural losses in areas impacted by Hurricane Katrina and there exists a certain need for additional legislation as the magnitude of the agricultural losses becomes more fully understood and documented. 
304.Regulations 
(a)In generalThe Secretary of Agriculture may promulgate such regulations as are necessary to implement this Act and the amendments made by this Act. 
(b)ProcedureThe promulgation of the regulations and administration of this Act and the amendments made by this Act shall be made without regard to— 
(1)the notice and comment provisions of section 553 of title 5, United States Code; 
(2)the Statement of Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices of proposed rulemaking and public participation in rulemaking; and 
(3)chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act). 
(c)Congressional review of agency rulemakingIn carrying out this section, the Secretary of Agriculture shall use the authority provided under section 808 of title 5, United States Code. 
305.Emergency designationThe amounts provided under this Act are designated as an emergency requirement pursuant to section 402 of H. Con. Res. 95 (109th Congress).  
 
